DETAILED ACTION

This action is responsive to communications filed on July 2, 2021. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 12, and 17 are independent claims.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 09/13/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,086,963. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al., US Patent Application Publication no. US 20140075336 (“Curtis”).
Claim 1:
	Curtis discloses a computer implemented method for executing a randomized controlled trial, the method comprising:
	recieving an identity of an element of a user interface (see para. 0005 - new features for the user interfaces to a group of test users. performs analytics on the response data to assess how the new features works in view of groups of users who have different user attributes; para. 0021 – runs A/B tests to test whether the new user interface feature will perform better than the original feature. feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button.);
	receiving an attribute of the element of the user interface (see para. 0005 - new features for the user interfaces to a group of test users. performs analytics on the response data to assess how the new features works in view of groups of users who have different user attributes; para. 0021 – runs A/B tests to test whether the new user interface feature will perform better than the original feature. feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof. A feature is not necessarily a visual feature);
	by one or more processors, automatically determining a first value and a second value for the attribute of the element of the user interface (see para. 0005 - new features for the user interfaces to a group of test users. performs analytics on the response data to assess how the new features works in view of groups of users who have different user attributes; para. 0021 – runs A/B tests to test whether the new user interface feature will perform better than the original feature. feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof. A feature is not necessarily a visual feature; para. 0026 - original color of the submit button is blue, and by contrast, the new user interface contains a green submit button);
	automatically generating a first user interface, the first user interface having the attribute of the element set at the first value, the first user interface defining a first test input to the randomized controlled trial (see para. 0022 - The test group and the control group of users are randomly selected to be representative of the same user population; para. 0023 - system rolls out the test user interface with the new feature, i.e. an advertisement link with a white button, to the test group of test users. Then at step 112, the social networking system collects responses from the test users. The responses include information of whether the test users click the white button to access the advertisement. Similarly at 120, the social networking system presents the original advertisement link with a grey button to the control group of control users. At 122, the social networking system collects the responses from the control users, including information of whether the control users click the grey button to access the advertisement.);
	automatically generating a second user interface, the second user interface having the attribute of the element set at the second value, the second user interface defining a second text input to the randomized controlled trial (see para. 0022 - The test group and the control group of users are randomly selected to be representative of the same user population; para. 0023 - system rolls out the test user interface with the new feature, i.e. an advertisement link with a white button, to the test group of test users. Then at step 112, the social networking system collects responses from the test users. The responses include information of whether the test users click the white button to access the advertisement. Similarly at 120, the social networking system presents the original advertisement link with a grey button to the control group of control users. At 122, the social networking system collects the responses from the control users, including information of whether the control users click the grey button to access the advertisement.);
	providing the first user interface to a first user device, the first user interface having the attribute set at the first value (see para. 0022 - The test group and the control group of users are randomly selected to be representative of the same user population; para. 0023 - system rolls out the test user interface with the new feature, i.e. an advertisement link with a white button, to the test group of test users. Then at step 112, the social networking system collects responses from the test users. The responses include information of whether the test users click the white button to access the advertisement. Similarly at 120, the social networking system presents the original advertisement link with a grey button to the control group of control users. At 122, the social networking system collects the responses from the control users, including information of whether the control users click the grey button to access the advertisement.);
	providing the second user interface to a second user device, the second user interface having the attribute of the element set at the second value (see para. 0022 - The test group and the control group of users are randomly selected to be representative of the same user population; para. 0023 - system rolls out the test user interface with the new feature, i.e. an advertisement link with a white button, to the test group of test users. Then at step 112, the social networking system collects responses from the test users. The responses include information of whether the test users click the white button to access the advertisement. Similarly at 120, the social networking system presents the original advertisement link with a grey button to the control group of control users. At 122, the social networking system collects the responses from the control users, including information of whether the control users click the grey button to access the advertisement.);
	based on interactions with the element in the first user interface, determining a first set of test results (see para. 0024 – calculates the metrics of the conversion rate for the whole test group of test users and the whole control group of control users, respectively.);
	based on interactions with the element in the second user interface, determining a second set of test results (see para. 0024 – calculates the metrics of the conversion rate for the whole test group of test users and the whole control group of control users, respectively.); and 
	based on the first and second sets of test results, automatically providing a third user interface to a third device, the third user interface including the attribute of the element with the first value of the second value (see para. 0006 - adaptive to the trend of user group preferences since the machine learning model can periodically update the interface rule of applying user interface features; para. 0024 - comparison of the calculated metrics for the test group and the control group leads to a decision 140 of whether to replace the original grey button with the new white button in the user interface for all users; para. 0029 - whether to replace the original blue submit button with the new green submit button in the user interface for all users. Further analysis can be performed based on the user attributes, leading to custom configured user experience; para. 0053 – output rules are human comprehensible and statistically significant for the user population, and therefore serve as useful guidelines for designing future user interface features.).
Claim(s) 12 and 17:
Claim(s) 12 and 17 correspond to Claim 1, and thus, Curtis discloses the limitations of claim(s) 12 and 17 as well.
	
Claim 2:
	Curtis further discloses wherein the first value and the second value are automatically selected from a list of values (see para. 0021 - feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - runs user interface tests to assess which variations on user interface features will perform best for certain goals. The user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof; para. 0040 - technology can be further utilized to test multiple interface features in one test process; para. 0042 - button on both first and second web pages has an elliptical shape, instead of a square shape; para. 0052 - automatically conducts the analytics and rule generation using a machine learning model without manual intervention from human operator. The inputs that the social networking system needs are new user interface features to be tested and an indication of which metric to be optimized; para. 0058 – When the social networking system is conducting an interface test, the system identifies the types of features being tested in the interface test; para. 0063 - receives the inputs 910 and 920 and selects test group(s) and control group accordingly; Claim 12 - each user interface of the plurality of user interfaces including at least one new user interface feature; Claim 14 - wherein each testing user interface of the plurality of testing user interfaces include at least one of the new user interface features.).
Claim(s) 13 and 18:
Claim(s) 13 and 18 correspond to Claim 2, and thus, Curtis discloses the limitations of claim(s) 13 and 18 as well.

Claim 4:
	Curtis further discloses receiving a predetermined range of values for the attribute (see para. 0021 - feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - runs user interface tests to assess which variations on user interface features will perform best for certain goals. The user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof; para. 0040 - technology can be further utilized to test multiple interface features in one test process; para. 0042 - button on both first and second web pages has an elliptical shape, instead of a square shape; para. 0052 - automatically conducts the analytics and rule generation using a machine learning model without manual intervention from human operator. The inputs that the social networking system needs are new user interface features to be tested and an indication of which metric to be optimized; para. 0058 – When the social networking system is conducting an interface test, the system identifies the types of features being tested in the interface test; para. 0063 - receives the inputs 910 and 920 and selects test group(s) and control group accordingly; Claim 12 - each user interface of the plurality of user interfaces including at least one new user interface feature; Claim 14 - wherein each testing user interface of the plurality of testing user interfaces include at least one of the new user interface features.).
Claim(s) 15 and 20:
Claim(s) 15 and 20 correspond to Claim 4, and thus, Curtis discloses the limitations of claim(s) 15 and 20 as well.

Claim 5:
	Curtis further discloses wherein the first value and the second value are within the predetermined range of values (see para. 0021 - feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - runs user interface tests to assess which variations on user interface features will perform best for certain goals. The user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof; para. 0040 - technology can be further utilized to test multiple interface features in one test process; para. 0042 - button on both first and second web pages has an elliptical shape, instead of a square shape; para. 0052 - automatically conducts the analytics and rule generation using a machine learning model without manual intervention from human operator. The inputs that the social networking system needs are new user interface features to be tested and an indication of which metric to be optimized; para. 0058 – When the social networking system is conducting an interface test, the system identifies the types of features being tested in the interface test; para. 0063 - receives the inputs 910 and 920 and selects test group(s) and control group accordingly; Claim 12 - each user interface of the plurality of user interfaces including at least one new user interface feature; Claim 14 - wherein each testing user interface of the plurality of testing user interfaces include at least one of the new user interface features.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 5, and thus, Curtis discloses the limitations of claim(s) 16 as well.

Claim 6:
	Curtis further discloses wherein at least one of the first value or the second value is based on a current value of the attribute of the element of the user interface (see para. 0021 - feature under the test is the color of a button. The original color of the button is grey; the new user interface contains a white button; para. 0025 - runs user interface tests to assess which variations on user interface features will perform best for certain goals. The user interface features can include, but are not limited to, a property of a user interface element, a user interface element, a sequence of interface flow, a user interface text, or a combination thereof; para. 0040 - technology can be further utilized to test multiple interface features in one test process; para. 0042 - button on both first and second web pages has an elliptical shape, instead of a square shape; para. 0052 - automatically conducts the analytics and rule generation using a machine learning model without manual intervention from human operator. The inputs that the social networking system needs are new user interface features to be tested and an indication of which metric to be optimized; para. 0058 – When the social networking system is conducting an interface test, the system identifies the types of features being tested in the interface test; para. 0063 - receives the inputs 910 and 920 and selects test group(s) and control group accordingly; Claim 12 - each user interface of the plurality of user interfaces including at least one new user interface feature; Claim 14 - wherein each testing user interface of the plurality of testing user interfaces include at least one of the new user interface features.).

Claim 7:
	Curtis further discloses wherein the third user interface is selected based on a comparison of the first and second sets of test results (see para. 0006 - adaptive to the trend of user group preferences since the machine learning model can periodically update the interface rule of applying user interface features; para. 0024 - comparison of the calculated metrics for the test group and the control group leads to a decision 140 of whether to replace the original grey button with the new white button in the user interface for all users; para. 0029 - whether to replace the original blue submit button with the new green submit button in the user interface for all users. Further analysis can be performed based on the user attributes, leading to custom configured user experience; para. 0053 – output rules are human comprehensible and statistically significant for the user population, and therefore serve as useful guidelines for designing future user interface features.).

Claim 8:
	Curtis discloses wherein the first and second sets of test results are compared with a predetermined metric (see para. 0024 - system calculates the metrics of the conversion rate for the whole test group of test users and the whole control group of control users, respectively. A comparison of the calculated metrics for the test group and the control group leads to a decision; para. 0025 - metric can be, but not limited to, a conversion rate, a registration success rate, a time period that a user spends on the user interface, an advertisement click rate, a newsletter subscription rate, or a download rate; para. 0052 - automatically conducts the analytics and rule generation using a machine learning model without manual intervention from human operator. The inputs that the social networking system needs are new user interface features to be tested and an indication of which metric to be optimized.).

Claim 9:
	Curtis further discloses analyzing a first performance of the first user interface and a second performance of the second user interface and presenting a third user interface based on the analyzing (see para. 0034 - Based on the analyzed knowledge shown in FIG. 3, the social networking system can automatically determining one or more rules of how to apply user interface features; para.  0052 – system receives the user responses and calculating the target metrics based on the user responses for each subset of users having different attributes and for each test user interface. The social networking system analyzes the calculated metrics and determines rules of applying the user interface features using the machine learning model; para. 0053 - the output rules are human comprehensible and statistically significant for the user population, and therefore serve as useful guidelines for designing future user interface features.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, and further in view of Iscoe et al., US Patent Application Publication no. US 2017/0193403 (“Iscoe”).
Claim 3:
	Curtis fails to explicitly disclose wherein the first value and the second value are automatically determined by a machine learning algorithm.
	Iscoe teaches or suggests wherein the first value and the second value are automatically determined by a machine learning algorithm (see para. 0046 – technology disclosed provides a so-called machine learned conversion optimization (MLCO) system that uses evolutionary computations to efficiently identify most successful webpage designs; para. 0050 - technology disclosed automatically generates webpage candidates to be tested from the variables and variable values marketers themselves create. The variables and variable values can be anything on a website, from small changes like button color and font weight to whole-scale messaging and design specifications. These variables can all be on a single page or across multiple pages in a funnel. The technology disclosed searches for the most successful variables and variable values in a vast space of possible combinations of the values; para. 0074 – properties or values of the page elements/dimensions; para. 0078 - element has a set of sub-elements that change a property of the element. As used herein, sub-elements are elements too. Each sub-element has one to n values; para. 0087 - subjecting the starter dimensions and starter dimension values of the starter funnel to combinatorial operations; para. 0109 - resulting genomes in the second generation include genes selected from the parent genomes in dependence upon their respective selection probabilities; para. 0134 - efficiency is paramount for effective implementation of MLCO. The evolutionary computations disclosed herein add performance efficiency to the evolutionary process by accelerating traversal of the candidate search space (e.g., small search spaces). As discussed above, the candidate search space identifies all possible combinations of dimensions and dimension values.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Nagarajan, to include wherein the first value and the second value are automatically determined by a machine learning algorithm for the purpose of efficiently providing tailored user interfaces to subsets of users with different attribute values using machine learning, improving testing efficiency, as taught by Iscoe (0051 and 0134).
Claim(s) 14 and 19:
Claim(s) 14 and 19 correspond to Claim 3, and thus, Curtis and Iscoe teach or suggest the limitations of claim(s) 14 and 19 as well.

Claim 10:
	Curtis fails to explicitly disclose wherein determining the first and second sets of test results comprises generating a vector and providing the vector as input to a machine learning system.
Iscoe teaches or suggests wherein determining the first and second sets of test results comprises generating a vector and providing the vector as input to a machine learning system (see para. 0073 - webinterface of a funnel can be thought of as a point in a vector-based search space. Each dimension axis in the vector space corresponds to one of the page elements, and each different coordinate position along a given axis indicates one of the designer-specified alternatives for that page element. particular webinterface of a funnel specifies a value for each of the page elements/dimensions; para. 0074 - webinterface is defined by the arrangement or position of different page elements/dimensions in the webinterface layout, and corresponding properties or values of the page elements/dimensions; para. 0076 - definition of the starter funnel understood, the discussion now turns to how a corresponding starter candidate individual is initialized by encoding the starter funnel at runtime.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Nagarajan, to include wherein determining the first and second sets of test results comprises generating a vector and providing the vector as input to a machine learning system for the purpose of efficiently providing tailored user interfaces to subsets of users with different attribute values using machine learning, improving testing efficiency, as taught by Iscoe (0051 and 0134).

Claim 11:
	Curtis fails to explicitly disclose wherein the vector is comprises of elements that are automatically selected based on a received identity of the user interface.
	Iscoe teaches or suggests wherein the vector is comprises of elements that are automatically selected based on a received identity of the user interface (see Fig. 15 and 16; para. 0070 - template within which the alternative values for dimensions are inserted in order to define. simulated device selected by the designer from among options of devices with varying screen canvasses (e.g., smartphones, tablets, computers, wearable devices). In some implementations, the options of devices lists different device models like iPhone6™, Samsung Galaxy S6™, and others; para. 0073 - webinterface of a funnel can be thought of as a point in a vector-based search space. Each dimension axis in the vector space corresponds to one of the page elements, and each different coordinate position along a given axis indicates one of the designer-specified alternatives for that page element. particular webinterface of a funnel specifies a value for each of the page elements/dimensions; para. 0074 - webinterface is defined by the arrangement or position of different page elements/dimensions in the webinterface layout, and corresponding properties or values of the page elements/dimensions; para. 0076 - definition of the starter funnel understood, the discussion now turns to how a corresponding starter candidate individual is initialized by encoding the starter funnel at runtime.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Nagarajan, to include wherein the vector is comprises of elements that are automatically selected based on a received identity of the user interface for the purpose of efficiently providing tailored user interfaces to subsets of users with different attribute values using machine learning, improving testing efficiency, as taught by Iscoe (0051 and 0134).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176